DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 2/8/21, with respect to claims 1, 3-11, 13-19 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 1, 3-11, 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not teach or suggest a method for correcting an active matrix substrate, the active matrix substrate comprising a plurality of pixel electrodes, a plurality of first gate lines, a plurality of first source lines, a plurality of capacitor lines extended at an angle to one another, a plurality of second gate lines, a plurality of second source lines, wherein the plurality of first gate lines, the plurality of capacitor lines, the plurality of first source lines, the plurality of second gate lines, the plurality of second source line are isolated from each other; wherein the repair method comprises: performing a broken line inspection process to inspect whether a broken line exists on one of the first gate lines and the second gate lines; if only one of the first gate lines is inspected to be broken, performing a source line repair-section forming process to cut off cut portions of the second source line, so as to form source line repair sections overlapping with the broken first gate line and the second gate line, wherein a part of the cut portions located near a same side of the broken first gate line opposite to the second line, and another part of the cut portions locate near a same side of the second gate line opposite to the broken first gate line; performing a gate line repair-section forming process on the second gate line; performing a connection process to electrically connect portions of the source line repair sections, in combination with the remaining features recited in the claim.
The prior art of Ma (US 2013/0092946 A1 of record) discloses an active matrix substrate comprising a plurality of pixel electrodes, a plurality of first gate lines, a plurality of first source lines, a plurality of capacitor lines, a plurality of second gate lines, a plurality of second source lines, wherein the plurality of first gate lines, the plurality of capacitor lines, the plurality of first source lines, the plurality of second gate lines, the plurality of second source line are isolated from each other. Ma fails to disclose the particular repair process of inspection, repair-section forming, and connection process. Ma also fails to disclose that capacitor lines extend at an angle to one another. The prior art of Song (US 2006/0071212 A1 of record) discloses a similar substrate where the capacitor lines extend at an angle. Song also fails to disclose the repair process. The prior art of Wu (US 2015/0185513 A1 of record) discloses a similar repair method comprising an inspection process, repair-section forming process, and connection process. However, Wu fails to particularly disclose that the process comprises performing a broken line inspection process to inspect whether a broken line exists on one of the first gate lines and the second gate lines; if only one of the first gate lines is inspected to be broken, performing a source line repair-section forming process to cut off cut portions of the second source line, so as to form source line repair sections overlapping with the broken first gate line and the second gate line, wherein a part of the cut portions located near a same side of the broken first gate line opposite to the second line, and another part of the cut portions locate near a same side of the second gate line opposite to the broken first gate line; performing a gate line repair-section forming process on the second gate line; performing a connection process to electrically connect portions of the source line repair sections.
Regarding independent Claim 9, the prior art of record does not teach or suggest a method for correcting an active matrix substrate, the active matrix substrate comprising a plurality of pixel electrodes, a plurality of first gate lines, a plurality of first source lines, a plurality of capacitor lines extended at an angle to one another, a plurality of second gate lines, a plurality of second source lines, wherein the plurality of first gate lines, the plurality of capacitor lines, the plurality of first source lines, the plurality of second gate lines, the plurality of second source line are isolated from each other; wherein the repair method comprises: performing a broken-line inspection process to inspect whether a broken line exists on one of the first gate lines and the second gate lines; if one of the first gate lines and one of the second gate lines both are inspected to be broken and broken locations are between a same two pixel electrodes, performing a source line repair-section forming process to cut off cut portions of the second source lines, so as to form source line repair sections overlapping with the broken first gate line; performing a gate line repair-section forming process; performing a connection process to electrically connect portions of the source line repair sections, wherein operation of cutting off and connection are performed by laser radiation, and connection area are coated with nano metal solution, in combination with the remaining features recited in the claim.
The prior art of Ma (US 2013/0092946 A1 of record) discloses an active matrix substrate comprising a plurality of pixel electrodes, a plurality of first gate lines, a plurality of first source lines, a plurality of capacitor lines, a plurality of second gate lines, a plurality of second source lines, wherein the plurality of first gate lines, the plurality of capacitor lines, the plurality of first source lines, the plurality of second gate lines, the plurality of second source line are isolated from each other. Ma fails to disclose the particular repair process of inspection, repair-section forming, and connection process. Ma also fails to disclose that capacitor lines extend at an angle to one another. The prior art of Song (US 2006/0071212 A1 of record) discloses a similar substrate where the capacitor lines extend at an angle. Song also fails to disclose the repair process. The prior art of Wu (US 2015/0185513 A1 of record) discloses a similar repair method comprising an inspection process, repair-section forming process, connection process, and the use of laser radiation. The prior art of Yamazaki (US 2005/0026410 A1 of record) discloses a coating of nano metal solution .However, Wu and Yamazaki fail to particularly disclose that the process comprises performing a broken-line inspection process to inspect whether a broken line exists on one of the first gate lines and the second gate lines; if one of the first gate lines and one of the second gate lines both are inspected to be broken and broken locations are between a same two pixel electrodes, performing a source line repair-section forming process to cut off cut portions of the second source lines, so as to form source line repair sections overlapping with the broken first gate line; performing a gate line repair-section forming process; performing a connection process to electrically connect portions of the source line repair sections.
Therefore, Claims 1 and 9 are allowed. Claims 2-8, 10-11, 13-19 are allowed by virtue of their dependence on the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871